Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species I, claims 1-6 and 15-17 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that 
“Applicant notes that the pending application is a PCT application entering the U.S. national stage, and therefore unity of invention rules should be applied. Claims 1 and 11 involve a single general inventive concept and comply with the regulation of the unity of invention. For example, the technical feature "the detection line is electrically connected to the data line and comprises a plurality of wire segments, and the plurality of wire segments overlap to form the detection line" in claim 1 and the technical feature "the detection line is formed by overlapping a plurality of wire segments and is electrically connected to the data line" in claim 11 are corresponding special technical features. Because claims 1-10 and 15-17 have unity of invention, claims 11-14 can be searched and examined together as these two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention.” Page 3  

This is not found persuasive because there is no certify English translation of the WIPO Publication, therefore, it is not qualified as a PCT application entering the U.S. national stage and the restriction per US practice is properly applied.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Chen (Patent No.: US 9710089).
Re Claim 1, Chen, FIG. 6 teaches a display panel comprising: 
a base substrate (9), and 
a display area (occupied by 5 and 11) and a non-display area (occupied by 10 and 19) provided on the base substrate, 
wherein a data line (16) is provided in the display area and a detection line (19/10, col. 5, lines 18-39) is provided in the non-display area; and the detection line (19/10) is electrically connected to the data line and comprises a plurality of wire segments. and the plurality of wire segments overlap to form the detection line (19/10).
Re Claim 2, Chen, FIG. 6 teaches the display panel according to claim 1, wherein the plurality of wire segments comprise first wire segments (19) and other wire segments (10) beside the first wire segments, and a spacer is disposed between the first wire segments and the base substrate.
Re Claim 3, Chen teaches the display panel according to claim 2, wherein 
the other wire segments (10 of FIG. 4) comprise second wire segments (10 of FIG. 6), and 
the first wire segments (19 of FIG. 6) are alternately arranged with the second wire segments, and are overlapped on the second wire segments (10 of FIG. 6), respectively.
Re Claim 4, Chen teaches the display panel according to claim 3, wherein 
the spacer comprises a first insulating layer (28), which is located on the second wire segments (10 of FIG. 6) and covers the non-display area; 

the first wire segments (19 of FIG. 6) are arranged on the first insulating layer (28) and overlap with the second wire segments through the first via holes, respectively.
Re Claim 15, Chen, FIG. 6 teaches a display device, comprising a display panel. wherein the display panel comprises: 
a base substrate (9), and 
a display area (occupied by 5 and 11) and a non-display area (occupied by 10 and 19) provided on the base substrate, 
wherein a data line (16) is provided in the display area and a detection line (19/10) is provided in the non-display area; and the detection line is electrically connected to the data line and comprises a plurality of wire segments, and the plurality of wire segments overlap to form the detection line.
Re Claim 16, Chen teaches the display panel according to claim 4, wherein 
a first target conductive layer (10 of Fig. 8F), a first target insulating layer (23 of Fig. 8h) and a second target conductive layer (19 of Fig. 8i), which are sequentially formed, are further disposed in the display area on the base substrate; 
the second wire segments (15/16/6) are arranged in a same layer as the first target conductive layer (10); 
the first insulating layer (23/17) is arranged in a same layer as the first target insulating layer (23); and 
the first wire segments (18) are arranged in a same layer as the second target conductive layer (19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Re Claim 6, Chen, FIG. 6 teaches the display panel according to claim 3 or 4, wherein 
a first target conductive layer (16), a first target insulating layer (middle & far right portion of 28) and a second target conductive layer (15), which are sequentially formed, are further disposed in the display area on the base substrate; 
the second wire segments (10 of FIG. 6) are arranged in a same layer as the first target conductive layer; 
the first insulating layer (far left portion of 28) is arranged in a same layer as the first target insulating layer (middle & far right portion of 28).
Chen differs from the invention by not showing the first wire segments are arranged in a same layer as the second target conductive layer.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of LEE (Pub. No.: US 2019/0245028).
	Chen teaches all the limitation of claim 5/16.
Chen fails to teach the limitation of claim 6/17.
LEE teaches wherein a thin film transistor with a top gate structure and a storage capacitor (UE/20-1/GE2, FIG. 18, ¶ [0192) are further disposed in the display area on the base substrate; 
the thin film transistor (T2, [0097]) comprises an active layer (OSP1), a first gate insulating layer (GFL), a gate electrode (GE2), a second gate insulating layer (20-1), a source-drain insulating layer (20-2) and a source-drain pattern (DE2/SE2), which are sequentially arranged on the base substrate; 
the storage capacitor comprises a first electrode (GE2), a capacitor insulating layer (20-1), and a second electrode (UE), which are sequentially arranged on the base substrate (BL); the first target conductive layer comprises the gate electrode (GE2); the first target insulating layer comprises the second gate insulating layer (20-1); and the second target conductive layer (UE) comprises the second electrode.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching so that The detection line may include a first portion, which is provided at a level different from a level of the input line as taught by LEE, Abstract. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894